


EXHIBIT 10.19


AMENDMENT NUMBER 5
TO THE
OCCIDENTAL PETROLEUM CORPORATION
SUPPLEMENTAL RETIREMENT PLAN II
Effective as of January 1, 2005
Amended and Restated as of November 1, 2008




The Occidental Petroleum Corporation Supplemental Retirement Plan II (Effective
as of January 1, 2005, Amended and Restated as of November 1, 2008) (the “Plan”)
is hereby amended as of January 1, 2013, as follows:


1.The following new definition of “Secondary Threshold Amount” is added as
subsection 2.1(x) and all subsequent subsections under section 2.1 and any
cross-references in the Plan to such subsections are renumbered accordingly:


(x)
“Secondary Threshold Amount” means the amount determined by the Company and
communicated to Employees in advance of the Plan Year as the level of annualized
Base Pay of Record plus Annual Bonus awarded in the Plan Year, less any portion
of such Annual Bonus deferred under the Deferred Compensation Plan, each
determined as of May 1 of the Plan Year, at which the sum of all contributions
made by and on behalf of an Employee under the Savings Plan and Retirement Plan
would exceed the dollar limit in effect for the Plan Year under Code section
415(c)(1)(A), based on (1) the maximum contribution rates for the most highly
compensated employees and maximum employer matching contribution rates under the
Savings Plan and (2) the employer contribution rates for Employees who have
attained age 35 as of the last day of the Plan Year under the Retirement Plan.



2.    The definition of “Threshold Amount” in subsection 2.1(bb) (as renumbered
pursuant to the prior amendment) is amended to read as follows:


(bb)
“Threshold Amount” means the amount determined by the Company and communicated
to Employees in advance of the Plan Year as the level of annualized Base Pay of
Record at which the sum of all contributions made by and on behalf of an
Employee under the Savings Plan and Retirement Plan would exceed the dollar
limit in effect for the Plan Year under Code section 415(c)(1)(A), based on (1)
an assumed level of Annual Bonus for a particular level of Base Pay of Record
determined by the Company in advance of the Plan Year, (2) the maximum
contribution rates for the most highly compensated employees and maximum
employer matching contribution rates under the Savings Plan, and (3) the
employer contribution rate for Employees who have attained age 35 as of the last
day of the Plan Year under the Retirement Plan.







--------------------------------------------------------------------------------




3.    Subsection (a) in section 3.1 is amended to read as follows:


(a)
The first day on which the Employee's annualized Base Pay of Record exceeds the
Threshold Amount or, with respect to an Employee whose annualized Base Pay of
Record does not exceed the Threshold Amount, May 1st of a Plan Year if the sum
of the Employee's annualized Base Pay of Record as of May 1 of the Plan Year and
Annual Bonus awarded during the Plan Year, less any portion of such Annual Bonus
deferred under the Deferred Compensation Plan, exceeds the Secondary Threshold
Amount.



4.    The following new paragraph (2) is added to section 4.1(a) of the Plan and
current paragraph (2) is renumbered as paragraph (3).


(2)    An Employee:


(A)
Who is eligible to participate in the Savings Plan and the Retirement Plan for
the Plan Year, and



(B)
The sum of whose annualized Base Pay of Record as of May 1 of the Plan Year and
Annual Bonus awarded during the Plan Year, less any portion of such Annual Bonus
deferred under the Deferred Compensation Plan, exceeds the Secondary Threshold
Amount applicable to the Employee for the Plan Year.



Whether an Employee meets the requirements of this paragraph (2) shall be
determined as of May 1st of each Plan Year by the Company. An Employee who meets
such requirements shall be eligible for the allocation specified in
subsection (b) beginning as of May 1st of the Plan Year (or with respect to a
newly eligible Employee, once the Employee's participation in the Plan has
commenced pursuant to Section 3.1). Until such determination is made during the
Plan Year (and, with respect to a newly eligible Employee, the Employee's
participation in the Plan has commenced pursuant to Section 3.1), an Employee
shall not be treated as actively participating in this Plan with respect to a
Plan Year by reason of this paragraph (2) and, unless otherwise eligible under
paragraph (1), shall not be entitled to the allocations specified in subsection
(b) for the Plan Year.
 
5.    Except as amended above, the terms of the Plan as in effect prior to this
amendment shall continue unchanged.










